 SIMPLEX WIRE & CABLE COMPANYSimplex Wire & Cable Company and Local 2208, a/wInternational Brotherhood of Electrical Workers,AFL-CIO. Case I-CA- 14083September 27, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn July 10, 1979, Administrative Law Judge AlvinLieberman issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supporting briefs,and Respondent filed a brief in support of the Deci-sion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findingstandconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.' The Charging Party has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN, Administrative Law Judge: The hear-ing in this proceeding, with all parties represented, was heldbefore me in Boston, Massachusetts, on the General Coun-sel's complaint,' and Respondent's answer. In general, theissues litigated were whether Respondent violated SectionI At the hearing the complaint was amended by substituting the word"Newington" for "Burlington" in paragraph 4(b); by adding "Maurice Fen-derson-Vice President" to the list of Respondent's agents and supervisorsappearing in par. 7; and by changing the spelling of the name "Leelerc," setforth in the same paragraph, to "Leclerc."8(a)( ), (3), and (5) of the National Labor Relations Act, asamended (the Act).' More particularly, the questions fordecision are as follows:1. Did Respondent, by unilaterally deciding not to paythe August 1977 premium for its production and mainte-nance (P & M) employees' Blue Cross/Blue Shield (BC/BS)group insurance, violate Section 8(a)(5) of the Act?2. Did Respondent, by failing to pay the foregoing pre-mium, violate Section 8(a)(3) of the Act?3. Did Respondent, by notifying its P & M employeesand their union of its intention not to pay the foregoingpremium, violate Section 8(a)(l) of the Act?Upon the entire record,3and having taken into accountthe arguments made and the briefs submitted,' I make thefollowing:FINDINGS OF FACT5I. JURISDICTIONRespondent, a Massachusetts corporation, is engaged atNewington, New Hampshire, in the manufacture, sale, anddistribution of undersea cable and related products. Re-spondent annually sells and ships goods valued at morethan $50,000 to customers located outside the State of NewHamsphire. Accordingly, I find that Respondent is engagedin commerce within the meaning of the Act and that theassertion of jurisdiction over this matter by the NationalLabor Relations Board (the Board) is warranted.11. THE LABOR ORGANIZATION INVOLVEDLocal 2208, a/w International Brotherhood of ElectricalWorkers, AFL-CIO (the Union) is a labor organizationwithin the meaning of the Act.2 Set forth below are the relevant provisions of the sections of the Act towhich reference has been made in the text:Sec.8.(a) It shall be an unfair labor practice for an employer(I) to interfere with, restrain. or coerce employees in the exercise ofthe rights guaranteed in Section 7;(3) by discnmination to regard to hire or tenure of employment .toencourage or discourage membership in any labor organization ..(5) to refuse to bargain collectively with the representatives of hisemployees ....Insofar as pertinent. Sec. 7 is as follows:Sec. 7. Employees shall have the right to self-organization, to form, join.or assist labor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protec-tion, and shall also have the right to refrain from any or all such activi-ties ....Issued simultaneously is a separate order correcting obvious errors in thestenographic transcript of the hearing in this proceeding, including the cor-rection requested by the General Counsel.' Although all the agruments of the parties and the authorities cited bythem, whether appearing in their briefs or made orally at the hearing. maynot be discussed, each has been carefully weighed and considered.I Respondent's motion made at the conclusion of the heanng, upon whichruling was reserved, is disposed of in accordance with the findings and con-clusions set forth in this decision.245 NLRB No. 85543 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. INTRODU('IIONBriefly, this case is concerned with Respondent's failureto pay the August 1977 premium for its P & M employees'BC/BS group insurance, notwithstanding that the employ-ees were on strike. The complaint alleges that Respondent'sdecision not to pay the premium was made unilaterally andwas, therefore, violative of Section 8(a)(5) of the Act; thatRespondent's actual failure to pay the premium contra-vened Section 8(a)(3); and that by notifying that P & Memployees and the Union, their collective-bargaining repre-sentative, that it did not intend to pay the premium, Re-spondent committed an unfair labor practice within themeaning of Section 8(a)(l).The P & M employees being on strike, Respondent con-tends that it had no obligation to pay the August 1977 pre-mium for their BC/BS insurance because had it done so itwould have been financing the strike. For this reason, Re-spondent asserts, it did not violate the Act in the respectsset forth in the complaint.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. Facts Concerning Respondent's Alleged Violations of theActAPPENDIX BGroup Insurance EligibilityThe eligibility provisions listed below are subject tothe standard provisions of the contracts and agree-ments between the insurance carrier and the Company.Inasmuch as the Company purchases insurance cover-age for employees, rather than itself providing benefits,it has no control over certain matters such as amountsof reimbursement, diagnosis of illness or injury, somematters of eligibility, and conversion rights. The fol-lowing is set forth as a declaration of intent to theextent that such matters are permissible under thegroup contracts and agreements with the carriers.CoverageEligible Active Employees1. Blue Cross/Blue Shield and Major MedicalAll active employees, with the exception of proba-tionary employees, are eligible for the benefits de-scribed in the Agreement between the parties ....* * * * *The facts determinative of the issues in this case are notin dispute. Accordingly, they will be summarily started.I. At all material times the Union has been the collec-tive-bargaining representative of Respondent's P & M em-ployees.2. On August 6, 1975, Respondent and the Union en-tered into a collective-bargaining agreement (1975 con-tract).3. In pertinent part the 1975 contract6provided as fol-lows:8.1 Effective ... for ... the term of this Agreement,all eligible active bargaining unit employees shall beprovided insurance as follows:8.1.1 Blue Cross**8.1.2 Blue Shield-Plan B.* **19. Term of the Agreement19.1 This Agreement shall become effective as ofJuly 28, 1975 and shall continue thereafter until andincluding July 31, 1977 and shall continue thereafterfor periods of one (1) year unless either party shall givethe other notice of intention to terminate or modifythis Agreement by written notice given not less thanninety (90) days prior to such expiration date.* **J. Exh. I.Termination of Group InsuranceI. Blue Cross/Blue ShieldThe last day of the month in which the employeeterminates active employment.4. Through July 1977 Respondent paid the entire pre-mium for the BC/BS group insurance on behalf of its P &M employees as provided for in its 1975 contract with theUnion.5. On April 13, 1977,' the Union, by letter,' notified Re-spondent that "in accordance with Section 19.1 of the ...Contract [it] desires to negotiate a new Contract before Au-gust 1, 1977."6. Negotiations for a new contract began on June 1.7. On July 30 Respondent presented the Union with itsfinal contract offer and the Union's negotiating committeeagreed to submit the offer to the Union's members for rati-fication.8. On July 31 the Union's members rejected Respon-dent's offer but decided to continue working for a period ofnot more than 5 days, depending on the progress of furthernegotiations for a new contract. On the same day the Unioninformed Respondent of its members' decision.9. The P & M employees worked on August I and 2 andwere paid in accordance with the wage rates set forth in the1975 contract.YAll dates hereinafter are in 1977 unless otherwise indicated.8 Resp. Exh. 1.I As Leonard Leclerc, Respondent's industrial relations manager, testifiedconcerning this, the wage rates of the 1975 contract were availed of as a"guide" in determining at what rates the P & M employees should be paidfor their work on August I and 2.544 SIMPLEX WIRE & CABLE COMPANY10. On August 2 the parties met for further bargaining.Not being satisfied with the progress of the negotiations, theUnion announced at the meeting that the employees wouldstrike the next day.II. On August 3 the P & M employees struck Respon-dent. They remained on strike until September 26.12. On August 16, while the strike was in progress, Re-spondent, by telegram.' notified the Union that it "will pay16/31 of the August 1977 [BC/BS] premium" and that ifthe Union did not pay the remainder "the employees' BlueCross/Blue Shield ...benefits will terminate as of July 31,1977."13. Respondent did not, before sending the foregoingtelegram to the Union, bargain with the Union concerningits decision not to continue to pay the entire BC/BS pre-mium as it had done since the effective date of the 1975contract.14. Before August 31, as Leclerc, Respondent's indus-trial relations manager, testified, Respondent "sent ...acheck" to the BC/BS insurance company for "one half' ofthe August BC/BS insurance premium which the insurancecompany "held ...in abeyance awaiting payment by theUnion."15. The Union did not pay any portion of the BC/BSpremiums before August 31. Accordingly. the insurancecompany returned Respondent's check, and the P & M em-ployees' BC/BS insurance benefits lapsed as of July 31.16. On August 22, pursuant to a request by the Union.Respondent notified the P & M employees, by letter sent toeach, of the contents of its August 16 telegram to the Unionand informed them of their right to convert the BC/BSgroup insurance to individual coverage. Enclosed with ev-ery letter was a conversion form.17. On September 22 the P & M employees ratified acontract offered to the Union by Respondent containing aprovision for Respondent's payment of the BC/BS insur-ance premium for September.18. As noted above, the P & M employees returned towork on September 26.B. Contentions and Concluding Findings ConcerningRespondent's Alleged Violations of the ActNotwithstanding that the P & M employees were onstrike during almost the entire month of August 1977, theGeneral Counsel argues" that Respondent's failure to paythe August BC/BS insurance premium on behalf of its P &M employees, without bargaining with the Union beforedeciding not to pay the premium, was, respectively, viola-tive of Section 8(a)(3) and (5) of the Act. The GeneralCounsel further argues that Respondent's notice to theUnion and and the P & M employees that the premiumwould not be paid contravened Section 8(a)(1).Among Respondent's contentions in resisting liability un-der the Act for unilaterally discontinuing the payment ofthe August BC/BS premium and notifying the Union andthe P & M employees that it would not pay the premium is10G.C, Eh. 2.11 The arguments of the General Counsel and the Union being similar.they will be referred to as the General Counsel's contentionsits argument that it was under no obligation to pay thepremium because had it done so it would have been financ-ing the strike by the P & M employees. This. Respondentasserts, it had no duty to do. Answering this claim, andrelying on the fact that the P & M employees worked onAugust I and 2, and upon the provision in the 1975 con-tract between Respondent and the Union that BC/BS in-surance continues through the "last day of the month inwhich the employee terminates active employment."[:theGeneral Counsel states on brief that "the quid pro quo forRespondent's paying ...the premiums was the employeesworking the first day of the month."Assuming, arguendo, that despite the Union's timely no-tice to Respondent that it "desire[d] to negotiate a new con-tract"' the 1975 contract survived its July 31 expirationdate,' the question is not whether the contract requiredRespondent to pay the August premium because the P & Memployees performed "active employment" on August 1. asthe General Counsel contends. but whether the contractrequired Respondent to finance the strike by the P & Memployees, which began on August 3, by paying the Augustpremium. Considered in this respect, Respondent's positionthat it was under no duty to do so is well taken and basedon sound legal principles."It is axiomatic that [an employer] is not required underthe Act to finance an economic strike against it by remuner-ating the strikers for work not performed." General ElectricCompany, 80 NLRB 510, 511 (1948). This doctrine was af-firmed by the Board in Ace Tank and Heater Co., 167NLRB 663, 664 (1967). where it stated "an employer is notrequired to finance a strike against it by paying wages forwork not performed, and we have found that wages includesuch ...benefits as ...health insurance premiums." Ac-cordingly, the Board held that the employer was "not obli-gated to compensate la striker] for medical expenses in-curred while he was on strike."''Finally, in this regard, there is the Board's decision inTrading Port. Inc.. 219 NLRB 298. 299 (1975). There, in asetting strikingly similar to that presented here, the em-ployer. without previous bargaining with the union repre-senting its employees, who were on strike" notified themthat, because they were striking, it would not pay its shareof hospitalization insurance premiums for their benefit andthen ceased making the payments. The Board found thatneither the employer's notice to its striking employees. ad-vising them that it would discontinue paying its share of theinsurance premiums, not the actual discontinuance, without2 1975 contract. appendix B (Jt Exh. I).' Resp Eh. 1." 1975 contract. sec 19.1 Jt. Exh. I).I! In Ace Tank the Board noted that. like the stuation here.Respondent's employees were covered b a non-contributorv grouphealth insurance policy Under the terms of the policy any emploseewho was terminated would cease to be covered after the last day of themonth In which his employment ceased. The policy provided that dis-continuance of active work was to be deemed termination of emplo-ment for insurance purposes. Exceptions to this rule were specified foremployees absent because of sickness, temporar laoffs. orr leaves ofabsences. but there was no mention of strikersi, The strike in Trading Porl. unlike the strike here. was an unfair laborpractice strike545 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining, of the payments was violative of the Act. Inarriving at this result the Board stated:We do not find Respondent's September 20, 1973,letters to its employees, advising them it would not payits share of hospitalization insurance benefits due onSeptember 29, to have been unlawful. Strikers, whethereconomic or unfair labor practice strikers, are not enti-tled to compensation for the period they are on strike.Hence, Respondent was within its rights in ceasing topay its share of the premiums. Illinois Bell TelephoneCo., 179 NLRB 681 (1969), enfd. 446 F.2d 815 (C.A. 7.1971). We note that, while not itself paying its share ofthe premiums, Respondent nonetheless, made it possi-ble for the strikers to pay their shares directly. Thoughwe find, infra, that Respondent was by this time underan obligation to bargain with the Union, the nonpay-ment of benefits to strikers during their period of strik-ing is not a matter about which a company has anobligation to bargain; hence, we find no violation ofSec. 8(aX5) in this respect.In the light of the foregoing precepts I find that Respon-dent did not violate Section 8(a)(5) of the Act by deciding,without bargaining with the Union, not to pay the August1977 BC/BS premium on behalf of the striking P & Memployees. I further find that by notifying the strikers thatit would refrain from making the payments respondent didnot involve itself in an infraction of Section 8(a)( ).Finally, I find that by not paying the August premiumRespondent did not discriminate against the striking P & Memployees within the meaning of Section 8(a)(3) of the Act.Concerning this, in Kimberly-Clark Corporation, 171 NLRB614, 621 (1968), the Administrative Law Judge stated, withBoard approval, that the "axiom of General Electric that anemployer need not remunerate strikers for work not per-formed means simply that it is no more discriminatory foran employer to deny compensation for absence due tostrike than to deny it for any other period of absence."Accordingly. I conclude that Respondent did not violateSection 8(a)( 1), (3), or (5) of the Act in the manner allegedin the complaint. My order will, therefore, provide for thecomplaint's dismissal.Upon the foregoing findings of fact and upon the entirerecord in this case. I make the following:CONI.USIoNS O1 LAWI. Respondent is an employer within the meaning of Sec-tion 2(2) of the Act and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent did not engage in unfair labor practiceswithin the meaning of Section 8(a)( ), (3), or (5) of the Actin the manner set forth in the complaint.Upon the foregoing findings of fact, conclusions of law.and upon the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following:ORDER7It is ordered that the complaint be, and the same herebyis, dismissed.7 In the event no exceptions are filed as provided in Sec. 102.46 of theRules and Regulations of the National Iabor Relations Board, the findings.conclusions, and Order herein shall, as provided in Sec. 102.48 of the Rulesand Regulations. be adopted by the Board and become its findings, conclu-sions, and Order, and all objections thereto shall be deemed waived Ior allpurposes.546